DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 04/23/2021.
B.	Claims 1-20 remains pending.
  
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Preston, Jon A. et al. NPL : “An Efficient Synchronous Collaborative Editing System Employing Dynamic Locking of Varying Granularity in Generalized Document Trees.” Published 2006 on IEEE.
Jon A. Preston and Sushil K. Prasad
Department of Computer Science
Georgia State University
Atlanta, GA USA
1-4244-0429-0/06/$20.00 ©2006 IEEE



As for claims 1, 9 and 15. A system and corresponding method of claim 9 and product of claim 15 for editing files stored on a content server comprising: a content server coupled over a network to a computing device (Section I introduction describes a computing environment where we have clients connected to a server storing files for access for collaboration to make edits); and

a sync interface configured to enable access to the content server (Section I; set of CES algorithms that coordinate synchronous access to a shared document using locks that grow and shrink dynamically to accommodate users’ write requests);

wherein the content server is configured to receive through the sync interface a request from a sync agent deployed on a client computing device for a content stored at the content server, and to provide through the sync interface the content to the sync agent in response to the request (Section A users action within the system can allow for editing on the Collaborating Editing System for multiple users, section E: For example, if a collaborative editing session included five users, U = {u1, u2, u3, u4, u5}, where u1 was editing Section 1, u2 was editing Section 2, u3 and u4 were viewing Section 1, and u5 was viewing Section 2, this would be stored in the n-ary tree, shown in Figure 3); and




    PNG
    media_image1.png
    378
    344
    media_image1.png
    Greyscale

1. The writer makes a change and there are readers within the subsection, selectively multicasting to all readers within the subsection 
2. Another user enters a document section as a reader, sending this cached subsection’s contents to the new reader 
3. Demotion occurs and the cache on the now unowned section(s) must be flushed, sending the modified subsection’s contents to the server 
4. A user changes position within the document or leaves the CES, releasing the lock and sending the subsection’s contents to the server.





As for claims 3. The system of claim 1, wherein the change request is responsive to the sync agent receiving a notification from a cache filter disposed between an application deployed on the client computing device and a file system of the client computing device that the cache filter has intercepted one or more file system requests from the application when the content in the cache is open in the application (Section F states that an interception to a local cache is made based upon another user accessing the file to make edits, the file is locked on a node level per user and which portion each user is trying to make edits at).

As for claims 4, 11 and 17. The system of claim 3 and corresponding method of claim 9 and product of claim 15, wherein the content server is configured to: receive through the sync interface a request to perform an operation on the content selected from the group consisting of lock, unlock, reserve and unreserve; and to perform the requested operation on the content stored at the content server responsive to the request to perform the operation (Section B states Rather than blocking other users from editing, lock granularity is adjusted via demotion of the lock down in the tree until the conflict among users is resolved. Additionally, when a user leaves a section of the document 


As for claims 5, 12 and 18. The system of claim 1 and corresponding method of claim 9 and product of claim 15, wherein the content server changing the content stored at the content server responsive to the change request synchronizes the content stored at the content server with the content stored in a cache of the client computing device (section B states Rather than locking the entire document, lock granularity is adjustable, ranging from the entire document (ownership marked at the root of the tree) to an atomic level (ownership marked at a leaf node in the tree). The size of a subsection is not specified within our algorithms, thus it is scalable to accommodate the semantic structure of the document being edited).

As for claims 6. The system of claim 1, wherein the content server locks the content at the content server when the content is requested by the sync agent (Section A, users action with the system wherein portion of the document is locked on the server for editing).

As for claims 7, 13 and 19. The system of claim 1 and corresponding method of claim 9 and product of claim 15, wherein the content server configured to maintain an identifier 

As for claims 8, 14 and 20. The system of claim 7 and corresponding method of claim 13 and product of claim 19, wherein the new identifier includes both a node identifier and a version number for the content (Figure 2 shows content file separated into nodes wherein users can operated under specific notes to edit, one user could edit a higher node while other user can edit a lower node simultaneously. Section F. Versioning is not specifically mentioned as terminology but functionality is same as different cache of the same content is stored where a local cache receives edits while a content sub portions of a tree of nodes are locked, wherein local cache saves these locally a one version versus a another version on the server and based upon ownership of said content file when a server update passes control to the user whom made edits that are stored locally this version of the file can be used to update master file and change its version to the current users version of the file).

(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-PAT-NO:             8161019 
 
DOCUMENT-IDENTIFIER:  US 8161019 B2 
**Please see Images for: (Certificate of Correction) ** 
 
TITLE:                Cross-channel coauthoring consistency 
 
DATE-ISSUED:           April 17, 2012
ABSTRACT: 
 
    A computing device includes a processing unit, and a memory with 
instructions that, when executed by the processing unit, cause the processing 
unit to create: a document processing module that processes the creation and 
editing of document content; and a metadata processing module that generates, 
monitors and stores metadata for a document on the computing device, the 
metadata processing module generating lock creation metadata that include 
information about a new lock that is created when a user begins to edit a 
portion of a document, lock removal metadata that includes information about 
removing a lock, and lock deletion metadata that includes information about 
deleting a lock, the metadata processing module writing lock creation metadata 
to both a data channel and to a separate metadata channel, the metadata 
processing module writing lock removal metadata to the data channel and the 

channel. 


DOCUMENT-IDENTIFIER:    US 20090063274 A1 
 
TITLE:                  SYSTEM AND METHOD FOR TARGETED ADVERTISING AND 
                        PROMOTIONS USING TABLETOP DISPLAY DEVICES 
 
PUBLICATION-DATE:       March 5, 2009


	ABSTRACT: 
 
A system comprises multiple display devices that deliver digital advertising 
and promotional content directly to the tabletop of restaurant or bar patrons, 
along with a support server that may be responsible for recharging batteries 
and/or replicating data files and managing communications.  The support server 
may be linked by a conventional computer network or telephone data link to a 
content replication server that coordinates and directs placement of ads and 
other content on the display devices.  The promotional, advertising, or other 
data may be made available to the distribution network from a network of one or 
more web application servers that may implement a variety of methods or 
processes that not only provide for direct customer management and control of 
that data, but also contain a database of information to help target, design, 
manage, measure and/or track the performance of advertisements and promotions 
based on a variety of criteria. 



Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image2.png
    213
    564
    media_image2.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        October 22, 2021